Citation Nr: 0832669	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for VA purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1984 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In January 2008, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The veteran lacks mental capacity to manage his affairs, 
including the disbursement of VA funds without limitation.  


CONCLUSION OF LAW

The veteran is incompetent to manage the disbursement of his 
VA funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

The VCAA does not apply to an applicant for restoration of 
competency. Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his affairs, including the disbursement of funds 
without limitation.  38 U.S.C.A. § 3.353(a).  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations as to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  38 C.F.R. § 3.353(c).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d). 



Factual Background

The veteran is service-connected for a schizoaffective 
disorder and is rated 100 percent disabled.  

In February 2005, the veteran's VA physician requested that 
the veteran be deemed incompetent for VA purposes as he had a 
long history of paranoid schizophrenia, was currently 
committed to a forensics unit, and was vulnerable to 
victimization. 

In a rating decision in May 2005, the RO notified the veteran 
of the proposal to make an incompetency determination.  The 
veteran was notified that he had 60 days to request a hearing 
and to submit additional evidence.  As the veteran did not 
respond, in a rating decision in August 2005, the RO 
determined that the veteran was not competent to handle the 
disbursement of his funds.  

On VA examination in April 2008, the examiner indicated that 
since August 2005 the veteran on several occasions was 
admitted for psychiatric care.  A review of the veteran's 
outpatient progress notes showed that the veteran was seen 
weekly by a mental health intensive case manager.  The notes 
by the case manager indicated that the veteran was frequently 
disheveled, his apartment was in disarray and the veteran had 
stopped taking his medications in March 2008.  

The veteran stated that he has had episodes of psychosis over 
the years, when he feels his body is leaving him and he 
cannot control his thoughts.  The veteran indicated he had 
not had a psychosis episode in the past year.  The veteran 
stated that five years ago, when he was incarcerated, his ex-
wife misused their money.  He indicated that he currently 
spends his money on food, cigarettes and gives his son $60 to 
$80 per week.  He denied having a bank account or credit 
cards.  



On mental status examination, the examiner noted that the 
veteran presented with repetitive squinting and protrusion of 
his tongue, both of which suggest the veteran had been 
noncompliant with his medication.  The veteran was extremely 
restless, at times smiled inappropriately, frequently had a 
delayed response to questions and on several occasions asked 
to have questions repeated, suggesting either thought 
blocking and/or responding to internal stimuli, such as 
auditory hallucinations.  

The veteran's speech was normal, but slightly rapid and 
pressured.  His mood was slightly anxious and his affect was 
normal in range, but inappropriate to content at times.  The 
examiner noted the veteran has a history of mania during 
psychotic episodes with corresponding delusions of grandeur, 
although he did not demonstrate any mania during the 
interview.  The veteran denied any significant anxiety, 
nervousness, obsessions, or compulsive behaviors.  The 
veteran had a history of inappropriate and reckless behavior 
during psychotic episodes and during periods of alcohol 
abuse.  The examiner noted the veteran's behavior indicated 
that he may be experiencing hallucinations or thought 
blocking.  Gross cognitive functioning appeared adequate and 
insight and judgment were poor.  There was a history of 
reckless behavior, though not currently, and the veteran's 
decision to stop medications was evidence of inappropriate 
behavior and impaired judgment. 

The examiner explained the veteran was beginning to 
experience decomposition of psychotic symptoms due to 
noncompliance with his medication.  Furthermore, the veteran 
lacked insight into his illness and the importance of his 
medications to control his symptoms.  The examiner was of the 
opinion that the veteran's failure to comply with his 
medications and his lack of insight would significantly 
impact his ability to manage his finances, problem solving, 
and judgment with respect to his financial management.  The 
examiner indicated the veteran's emerging psychotic symptoms 
due to noncompliance would likely result in poor judgment in 
all aspects of his behavior and particularly his ability to 
manage finances.  Furthermore, the veteran's lack of insight 
and awareness into his illness complicated his ability to 
manage his finances.  The examiner concluded the veteran was 
incompetent to manage his benefit payments in his own best 
interest without restriction.  

In May 2008, the RO issued a supplemental statement of the 
case, denying to restore competency based on the April 2008 
VA examination. 

Analysis

The matter of competency involves specific inquiry into 
whether the veteran lacks the mental capacity to manage his 
own affairs, including the disbursement of VA funds without 
limitation.  As noted above, there is a presumption in favor 
of competency when there is reasonable doubt as to the 
veteran's mental capacity. 38 C.F.R. § 3.3539(d).

The veteran contends that he has a long successful history of 
managing his financial responsibilities.  The record shows 
that the veteran is service-connected for schizoaffective 
disorder with a 100 percent disability rating.  

In April 2008, a VA examiner expressed the veteran was 
incompetent to manage his benefit payments in his own best 
interest without restriction.  

The Board finds the opinion of the VA examiner in April 2008, 
that the veteran is incompetent to manage his benefit 
payments, is consistent with the 100% disability assigned to 
schizoaffective disorder.  

Also, the veteran has not submitted or identified any medical 
evidence that refutes the aforementioned opinion and the 
record does not contain any competent evidence in favor of a 
finding of competency. 

As for the veteran's statements, regarding restoration of 
competency, the veteran's assertions regarding his competency 
do not constitute competent medical evidence under 38 C.F.R. 
§ 3.353(c).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or 
medical opinion.  38 C.F.R. § 3.159.  As a lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis, not 
capable of lay observation, and on medical causation.  For 
this reason, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  See Sanders v. 
Brown, 9 Vet. App. 525 (1996) (Veteran's claim that his 
schizophrenia was in remission and under control and that 
therefore he should be permitted to manage his own affairs 
was not competent medical evidence required to lift the 
incompetency determination).  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence shows that the veteran 
lacks the mental capacity to manage his own affairs, 
including disbursement of VA funds without limitation, 
rebutting the presumption of competency, and therefore he is 
incompetent under 38 C.F.R. § 3.353(a).  38 U.S.C.A § 
5107(b); 3.353(d) (2007); Sims v. Nicholson, 19 Vet. App. 453 
(2007) (Veteran was mentally incompetent under 38 C.F.R. 
§ 3.353(d) based on the preponderance of the evidence.). 


ORDER

As the veteran is incompetent, the benefit sought on appeal, 
restoration of competency to handle the disbursement of VA 
funds, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


